

116 HR 6574 IH: Public Accountability on Nominations Offered that Result in Admissions to Military Academies Act of 2020
U.S. House of Representatives
2020-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6574IN THE HOUSE OF REPRESENTATIVESApril 21, 2020Mr. Brown of Maryland (for himself, Ms. Speier, Ms. Houlahan, Ms. Escobar, Mr. Khanna, Mr. Cisneros, Mr. Vela, Ms. Haaland, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to standardize, collect, and analyze information on the demographics of applicants to military service academies, and for other purposes.1.Short titleThis Act may be cited as the Public Accountability on Nominations Offered that Result in Admissions to Military Academies Act of 2020 or the PANORAMA Act of 2020.2.Information on nominations and applications for military service academies(a)Congressional nominations portal(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary, in consultation with the Superintendents of the military service academies, shall ensure that there is a uniform online portal for all military service academies that enables Members of Congress to nominate individuals for appointment to each academy through a secure website.(2)Information collection and reportingThe online portal established under paragraph (1) shall—(A)collect, from each Member of Congress, the demographic information described in subsection (b) for each individual nominated by the Member; and(B)collect the information required to be included in each annual report of the Secretary under subsection (c) in a manner that enables the Secretary to automatically compile such information when preparing the report.(3)Availability of informationThe portal shall allow Members of Congress and their designees to view past nomination records for all application cycles.(b)Standard classifications for collection of demographic data(1)Standards requiredThe Secretary, in consultation with the Superintendents of the military service academies, shall establish standard classifications that cadets, midshipmen, and applicants to the academies may use to self-identify gender, race, and ethnicity and to provide other demographic information in connection with admission to or enrollment in an academy.(2)Consistency with OMB guidanceThe standard classifications established under paragraph (1) shall be consistent with the standard classifications specified in Office of Management and Budget Directive No. 15 (pertaining to race and ethnic standards for Federal statistics and administrative reporting) or any successor directive.(3)Incorporation into applications and recordsNot later than 180 days after the date of the enactment of this Act, the Secretary shall incorporate the standard classifications established under paragraph (1) into—(A)applications for admission to the military service academies; and(B)the military personnel records of cadets and midshipmen enrolled in such academies.(c)Annual report on the demographics of military service academy applicants(1)Report requiredNot later than September 30 of each year beginning after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the demographics of applicants to military service academies for the most recently concluded application year.(2)ElementsEach report under paragraph (1) shall include, with respect to each military service academy, the following:(A)The number of individuals who submitted an application for admission to the academy in the application year covered by the report.(B)Of the individuals who submitted an application for admission to the academy in such year—(i)the overall demographics of applicant pool, disaggregated by the classifications established under subsection (b) and by Member of Congress;(ii)the number and percentage who received a nomination, disaggregated by the classifications established under subsection (b) and by Member of Congress;(iii)the number and percentage who received an offer for appointment to the academy, disaggregated by the classifications established under subsection (b) and by Member of Congress; and(iv)the number and percentage who accepted an appointment to the academy, disaggregated by the classifications established under subsection (b) and by Member of Congress.(3)ConsultationIn preparing each report under paragraph (1), the Secretary shall consult with the Superintendents of the military service academies.(4)Availability of reports and dataThe Secretary shall—(A)make the results of each report under paragraph (1) available on a publicly accessible website of the Department of Defense; and(B)ensure that any data included with the report is made available in a machine-readable format that is downloadable, searchable, and sortable.(d)DefinitionsIn this section:(1)The term application year means the period beginning on January 1 of one year and ending on June 1 of the following year.(2)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(3)The term machine-readable has the meaning given that term in section 3502(18) of title 44, United States Code.(4)The term military service academy means—(A)the United States Military Academy;(B)the United States Naval Academy; and(C)the United States Air Force Academy.(5)The term Secretary means the Secretary of Defense.